Mellen C. J.
delivered the opinion of the Court as follows:
From the necessity of the case the action is brought in the name of the originar promissee, though for the benefit of the assignee. The payment which was made to the promissee after due notice of the assignment, is denied to be a good de-fence, because the law takes notice of the equitable interest of an assignee, and protects it. This is true, and the principle is established by numerous cases ; but the law does not interpose and protect any but an equitable interest. In the present case it appears by the verdict of the jury that the assignee had no such interest, that the assignment to him was without any valuable consideration, and moreover was made with a fraudulent intent as to the creditors of 'Dunning. It is not necessary to inquire how far the promissors have an interest in this question of fraud, or a right to shew the assignment void by reason of the fraud ; for this question is not presented by the report, and could not be ; as it is understood that all the evidence on this subject was admitted to the jury and discussed without objection ; but they certainly may shew the want of consideration.
It was urged for the plaintiff that as the defendants had once disclosed the assignment in the foreign attachment, and been discharged, they ought not now to be received to make the above objection. Still, the facts relating to the fraud and want of consideration are before us ; and besides, it does not appear that the defendants knew of those facts at the time of their disclosure.
As it appears that no interest in the note was assigned, the assignee can lose nothing, and there is no interest in him requiring protection. The assignment being void, it is as if there had *368been no assignment; and then,upon what pretence can this action be maintained ? The debt has been paid according to the promise, to the party who was entitled to receive it. If we should set aside the verdict and grant a new trial, the obvious tendency of the measure would be to give the plaintiff an opportunity to render a fraud successful, and thereby subject the defendant to a second payment of the note.

There must he judgment on the verdict.